DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 61 – 75 are objected to because of the following informalities:  
Claims 61-75 are depended claims and should have a preamble that starts with “The method according…” instead of “A method according…” to conform to standard practice.
Claim 66, 3rd line, recites “Tetrachloroethylene 1,1,1,2-Tetrafloroethane”. However, it seems that a comma is missing between two compounds. In addition, there is no reason to capitalize “tetra”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 60 – 75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,829,611.
 Although the claims at issue are not identical, they are not patentably distinct from each other because (1) ‘611 has an initial first treatment of removing the matrix material before the step recited by both inventions of solidifying the solvent and then gasifying it so as to remove residual matrix or sizing still present on the reinforcing fibers. The present claims are therefore broader, fully encompassing ‘611; and (2) ‘611 recites that the fibers are continuous while the present claims are more broadly silent whether the fibers are continuous or not, thus also fully encompassing ‘611.

Allowable Subject Matter
Claims 60 – 75 are otherwise allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The present claims are allowable over the closest references of ANDERSON et al (US 8,877,872), of LAWRENCE et al (US 2013/0192,189) and of Marsh ("Recycling carbon fibre composites"; Materials Today; April 22, 2009;  http://www.materialstoday.com/carbon-iber/features/recycling-carbon-fibre-composites/; 6 pages).

ANDERSON discloses (see entire document) a method to recycle a carbon fiber reinforced plastic (CFRP) by contacting the CFRP with a solvent system that decomposes the plastic matrix and separates the carbon fiber from the decomposed matrix to thus obtain recycled carbon fiber (Abstract, 1:14-20, 1:46-50, 2:51-56, claim 12). The solvent system comprises an acidic gas and a polar solvent. The acid is selected from supercritical carbon dioxide, subcritical carbon dioxide, and carbon dioxide as a liquid or as a solution in a solvent. The solvent is selected from dichloromethane, alcohol, etc. (2:62-3:7, 15:29-58, 17:7-56). The carbon fibers are engineered to have organoamine functionality so as to facilitate the solvent system to decompose the matrix.
ANDERSON fails to teach to solidify the normally gaseous substance that is in fluid form to a solid form by reducing the temperature of the normally-gaseous substance, and then converting it back to its normal gaseous form to assist in dislodging any residual material from the fibers.

LAWRENCE discloses (see entire document) a process to recycle carbon fibers in composites. The resin matrix is removed from the carbon fibers by typical methods, such as with the use of supercritical fluids (abstract, [0002], [0010], [0012], [0044]).
LAWRENCE fails to teach to solidify the normally gaseous substance that is in fluid form to a solid form by reducing the temperature of the normally-gaseous substance, and then converting it back to its normal gaseous form to assist in dislodging any residual material from the fibers.

MARSH discloses (see entire document) a process to recycle carbon fibers from composites using water, carbon dioxide or organic solvents, including ethanol, methanol, propanol and acetone at supercritical conditions to dissolve the polymer matrix from the fibers. 
MARSH fails to teach to solidify the normally gaseous substance that is in fluid form to a solid form by reducing the temperature of the normally-gaseous substance, and then converting it back to its normal gaseous form to assist in dislodging any residual material from the fibers.

	The closes prior art of record fails to teach the claimed method for processing a crude product containing reinforcing fibers recovered from a composite including the reinforcing fibers held in a matrix of a plastic material or a precursor for plastic material, wherein the crude product comprises some residual material of one or both of the matrix and fiber sizing on the reinforcing fibers, the method comprising: 
with the crude product in the presence of the normally-gaseous substance, converting the normally-gaseous substance from a fluid form to a solid form in contact with the crude product, the first converting comprising reducing the temperature of the normally-gaseous substance; and 
after the first converting, second converting the normally-gaseous substance in the solid form from the solid form into a gaseous form, to assist dislodgment of at least a portion of the residual material from the reinforcing fibers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCES TISCHLER/           Primary Examiner, Art Unit 1765